 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 1 of 49 Page ID #:87




      BURSOR & FISHER, P.A.
 1    L. Timothy Fisher (State Bar No. 191626)
 2    Yeremey Krivoshey (State Bar No. 295032)
      1990 North California Blvd., Suite 940
 3    Walnut Creek, CA 94596
      Telephone: (925) 300-4455
 4    Facsimile: (925) 407-2700
 5    E-Mail: ltfisher@bursor.com
              ykrivoshey@bursor.com
 6
      Attorneys for Plaintiff
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        CENTRAL DISTRICT OF CALIFORNIA
11
12   CHERISH DAVERSA-EVDYRIADIS, on               Case No. 5:20-cv-00767-JGB-SP
13   behalf of herself and all others similarly
     situated,
14                                                FIRST AMENDED CLASS
                                Plaintiff,        ACTION COMPLAINT
15         v.
16   NORWEGIAN AIR SHUTTLE ASA,                   JURY TRIAL DEMANDED
17                              Defendant.
18
19
20
21
22
23
24
25
26
27
28
      FIRST AMENDED CLASS ACTION COMPLAINT
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 2 of 49 Page ID #:88




 1          Plaintiff Cherish Daversa-Evdyriadis (“Plaintiff”), individually and on behalf
 2    of all others similarly situated, alleges the following upon the investigation of her
 3    counsel and upon information and belief, except as to Plaintiff’s allegations
 4    regarding her own actions which are based on personal knowledge.
 5        NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS
 6          1.     This is a class action lawsuit regarding Defendant Norwegian Air
 7    Shuttle ASA’s (“Norwegian”) failure to provide full refunds to customers whose
 8    flights were cancelled as a result of the coronavirus, or COVID-19.
 9          2.     Given the outbreak of the coronavirus, Norwegian has cancelled a vast
10    percentage of their international and United States flights. However, Norwegian has,
11    to date, refused to issue refunds for flights that Norwegian cancelled.
12          3.     The United States Department of Transportation (“DOT”) has “issued
13    an Enforcement Notice clarifying, in the context of the 2019 Novel Coronavirus
14    (COVID-19) public health emergency, that U.S. and foreign airlines remain
15    obligated to provide a prompt refund to passengers for flights to, within, or from
16    the United States when the carrier cancels the passenger’s scheduled flight or makes
17    a significant schedule change and the passenger chooses not to accept the alternative
18    offered by the carrier. The obligation of airlines to provide refunds, including the
19    ticket price and any optional fee charged for services a passenger is unable to use,
20    does not cease when the flight disruptions are outside of the carrier’s control (e.g., a
21    result of government restrictions).”1 Indeed, the DOT’s Enforcement Notice makes
22    perfectly clear that offering “vouchers or credits for future travel” is not an adequate
23
24
      1
25      DEP’T OF TRANSP., U.S DEPARTMENT OF TRANSPORTATION ISSUES ENFORCEMENT
      NOTICE CLARIFYING AIR CARRIER REFUND REQUIREMENTS, GIVEN THE IMPACT OF
26    COVID-19 (Apr. 3, 2020), https://www.transportation.gov/briefing-room/us-
27    department-transportation-issues-enforcement-notice-clarifying-air-carrier-refund
      (last accessed May 28, 2020) (hereinafter “DOT NOTICE”) (emphasis added).
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                                    1
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 3 of 49 Page ID #:89




 1    or appropriate substitute for airlines’ obligations to offer refunds for cancelled
 2    flights.2
 3             4.     On May 12, 2020, the DOT issued a Second Enforcement Notice, which
 4    stated the following:
 5                    •    The DOT reiterated that “airlines have an obligation to provide a
 6                         refund to a ticketed passenger when the carrier cancels or
 7                         significantly changes the passenger’s flight, and the passenger
 8                         chooses not to accept an alternative offered by the carrier.”3
 9                    •    Online travel agencies are required to provide a “prompt refund”
10                         when “(i) an airline cancels or significantly changes a flight, (ii)
11                         an airline acknowledges that a consumer is entitled to a refund,
12                         and (iii) passenger funds are possessed by a ticket agent.”4
13                    •    “The refund policy in place at the time the passenger purchased
14                         the ticket is the policy that is applicable to that ticket.”5
15                    •    “Airlines and ticket agents can offer consumers alternatives to a
16                         refund, such as credits or vouchers, so long as the option of a
17                         refund is also offered and clearly disclosed if the passenger is
18                         entitled to a refund.”6
19
20
      2
          See id.
21
      3
       DEP’T OF TRANSP., FREQUENTLY ASKED QUESTIONS REGARDING AIRLINE TICKET
22    REFUNDS GIVEN THE UNPRECEDENTED IMPACT OF THE COVID-19 PUBLIC HEALTH
23    EMERGENCY ON AIR TRAVEL 1 (May 12, 2020),
      https://www.transportation.gov/sites/dot.gov/files/2020-05/Refunds-
24
      %20Second%20Enforcement%20Notice%20FINAL%20%28May%2012%202020%
25    29.pdf (last accessed May 28, 2020) (hereinafter “DOT SECOND NOTICE”).
      4
26        Id. at 2.
      5
27        Id.
      6
          Id. at 3 (emphasis added).
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                                     2
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 4 of 49 Page ID #:90




 1                    •     “For airlines, ‘prompt’ is defined as being within 7 business
 2                          days if a passenger paid by credit card, and within 20 days if a
 3                          passenger paid by cash or check.”7
 4               5.   Norwegian is the largest airline in Scandinavia and focuses heavily on
 5    travel between the United States and Europe. Norwegian was the largest foreign
 6    airline to serve New York City in 2019, carrying over two million passengers.8
 7    Norwegian’s business was disrupted as a result of the recent travel ban between the
 8    United States and Europe.9
 9               6.   Defendant Norwegian announced in March 2020 that it would cancel
10    85% of its flights.10
11               7.   Plaintiff, like many other travelers, was scheduled to fly with
12    Norwegian.
13               8.   Plaintiff purchased her flights through Kiwi.com
14               9.   Plaintiff’s flight was cancelled by Norwegian due to the coronavirus
15    travel ban.
16    //
17    //
18    //
19
20    7
           Id. (emphasis added).
21    8
       Michael Goldstein, Norwegian Airlines Cuts 4000 Flights Due to Coronavirus,
22    European Travel Ban, FORBES, Mar. 12, 2020,
      https://www.forbes.com/sites/michaelgoldstein/2020/03/12/norwegian-airlines-cuts-
23    4000-flights-due-to-coronavirus-european-travel-ban/#726bda70305d (last accessed
24    May 28, 2020).
      9
25         Id.
      10
26      Terje Solsvik, Norwegian Air to Cancel 85% of Flights and Lay Off 90% of Staff,
      REUTERS, https://www.reuters.com/article/us-health-coronavirus-
27    norwegianair/norwegian-air-to-cancel-85-of-flights-and-lay-off-90-of-staff-
28    idUSKBN2132F7 (last accessed May 28, 2020).
      FIRST AMENDED CLASS ACTION COMPLAINT                                                     3
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 5 of 49 Page ID #:91




 1               10.   Norwegian claims that passengers affected by Coronavirus cancellations
 2    “can request a refund of your unused ticket, or choose CashPoints and get an extra
 3    20% that can be used for your next trip.”11
 4               11.   Norwegian likewise represents in its General Conditions of Carriage,
 5    attached as Exhibit A, that “If we do not succeed in carrying you, we will refund the
 6    Ticket pursuant to this Article,” and “If we cancel a flight, the sum to be refunded
 7    will be . . . if no part of the Ticket has been used, a sum equivalent to the total Fare,
 8    including specific charges for Optional Services such as Baggage and seat
 9    reservation for which you have paid in addition to the Fair.”12
10               12.   Plaintiff has requested a refund from Norwegian, which was not
11    processed until after Plaintiff filed the initial Complaint on April 13, 2020.
12               13.   Norwegian’s acts are in violation of the DOT’s Enforcement Notice,
13    which requires airlines to provide “a prompt refund to passengers . . . when their
14    carrier cancels the passenger’s scheduled flight.”13 The DOT Enforcement Notice
15    applies to “U.S. and foreign airlines.”14
16               14.   As of right now, Norwegian feigns that refunds are available to
17    customers, when it in fact is only offering customers an opportunity to get credit for
18    a future flight – not refunds.15 For instance, Norwegian has a section of its website
19    dedicated to answering customers’ questions (in question and answer format)
20    regarding its policy with respect to cancelled flights due to COVID-19. One of the
21    11
         COVID-19 UPDATES, NORWEGIAN, https://www.norwegian.com/us/flight-
22    status/updates/ (last accessed May 28, 2020).
      12
23      NORWEGIAN GENERAL CONDITIONS OF CARRIAGE §§ 12.1.1, 12.3(a),
      https://www.norwegian.com/us/booking/booking-information/legal/general-
24
      conditions-of-carriage/ (last accessed June 11, 2020).
25    13
           DOT NOTICE
26    14
           Id.
27    15
         COVID-19 UPDATES, NORWEGIAN, https://www.norwegian.com/us/flight-
28    status/updates/ (last accessed May 28, 2020).
      FIRST AMENDED CLASS ACTION COMPLAINT                                                    4
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 6 of 49 Page ID #:92




 1    “questions” states: Can I claim a refund or CashPoints if my flight is cancelled?
 2    The “answer” states, “If we have cancelled your flights and you don’t want to travel,
 3    you can request a refund of your unused ticket, or choose CashPoints and get an
 4    extra 20% that can be used for your next trip.” Just below this answer, Norwegian
 5    provides a prominent link allowing customers to get travel credit. Further down, in
 6    small print, Norwegian states that customers wanting a refund have to submit a claim
 7    – even though, as discussed herein, Norwegian is not currently providing refunds.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
            15.    Further, if customers do not select the CashPoints option to get travel
22
      credit, Norwegian does not refund affected customers the price of their ticket even
23
      where Norwegian cancelled the flight. Norwegian’s default option, should a
24
      customer not reach out to Norwegian at all regarding a flight that Norwegian
25
      cancelled, is to pocket the price of the ticket and provide neither travel credits nor
26
      refunds.
27
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                                     5
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 7 of 49 Page ID #:93




 1          16.    Just below the above question and answer, the next section is titled:
 2    Options if you don’t want to travel. This section purports to inform customers
 3    who do not want to travel on Norwegian in the future and, accordingly, do not want
 4    travel credits. The first question in this section states: Can I claim a refund or
 5    CashPoints if I cancel my booking? The “answer” states: “In light of the travel
 6    restrictions due to COVID-19, we are we’re [SIC] offering to convert your ticket to
 7    CashPoints if you choose to cancel you booking.” Just below this answer,
 8    Norwegian provides a prominent link for customers to opt to obtain travel credits
 9    (“CashPoints”). Norwegian is not, however, currently providing actual refunds –
10    only travel credits in the form of CashPoints.
11          17.    Reports show that, due to financial strains, Norwegian is incapable of
12    meeting its obligation to provide its customers refunds even for flights that
13    Norwegian cancelled. While Norwegian is reportedly Europe’s third-largest budget
14    airline carrier, it does not keep a sufficient amount of cash on hand to provide
15    customers refunds for cancelled flights, as Norwegian’s total liability for required
16    refunds may be almost double the amount of money Norwegian has on hand.16
17          18.    Norwegian’s consumers have excoriated Norwegian’s refusal or failure
18    to provide its customers refunds. For instance, like Plaintiff, consumers on the
19    website tripadvisor.com17 have stated:
20    //
21    //
22    //
23
24    16
        See Emily Derrick, These European Airlines Have the Most Cash to Refund
25    Tickets, SIMPLE FLYING, Apr. 7, 2020, https://simpleflying.com/eu-airline-ticket-
      refunds/ (last accessed May 28, 2020).
26    17
        NORWEGIAN REVIEWS, TRIPADVISOR,
27    https://www.tripadvisor.com/Airline_Review-d8729125-Reviews-Norwegian (last
28    accessed June 11, 2020).
      FIRST AMENDED CLASS ACTION COMPLAINT                                                   6
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 8 of 49 Page ID #:94




 1         May 2020 Review:
 2
 3
 4
 5
 6
 7         May 11, 2020 Review:
 8
 9
10
11
12
13
14
15         May 4, 2020 Review:
16
17
18
19
20
21
22
23    //
24    //
25    //
26    //
27    //
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                        7
      CASE NO. 5:20-CV-00767-JGB-SP
 Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 9 of 49 Page ID #:95




 1          April 2020 Review:
 2
 3
 4
 5
 6
 7
 8
 9
10
11          April 2020 Review:
12
13
14
15
16
17
18
19
20
21
22
23
24          19.    Plaintiff brings this action on behalf of herself and the Class for
25    equitable relief and to recover damages and restitution for: (i) breach of contract.
26
27
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                                   8
      CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 10 of 49 Page ID #:96




 1                                          PARTIES
 2         20.    Plaintiff Cherish Daversa-Evdyriadis is a citizen of the State of
 3   California and resides in Rialto, California. On November 15, 2019, Ms. Daversa-
 4   Evdyriadis purchased a ticket from Norwegian for a March 19, 2020 flight from Los
 5   Angeles, California to Paris, France. Ms. Daversa-Evdyriadis paid approximately
 6   $590.00 for this flight. However, the flight was cancelled by Norwegian due to the
 7   coronavirus, COVID-19. On March 13, 2020, Ms. Daversa-Evdyriadis called
 8   Norwegian to request a refund for her departing flight. After not hearing a response
 9   for several days, Ms. Daversa-Evdyriadis filled out a request for a refund on
10   Norwegian’s website a week later. On April 13, 2020, Ms. Daversa-Evdyriadis filed
11   a Class Action Complaint against Norwegian. On April 16, 2020, after the Class
12   Action Complaint was filed, Norwegian issued a refund to Ms. Daversa-Evdyriadis.
13   However, the refund came approximately a month after Ms. Daversa-Evdyriadis’
14   flight was cancelled, which is in violation of DOT policy that requires a refund to
15   customers’ credit cards seven after a flight cancellation.
16         21.    Defendant Norwegian Air Shuttle ASA is a foreign entity domiciled in
17   the European Union with a principle place of business at Oksenoyveien 10A,
18   Fornebu, Norway N-1330. Defendant Norwegian conducts substantial business
19   throughout the United States, and specifically in the state of California.
20                              JURISDICTION AND VENUE
21         22.    This Court has subject matter jurisdiction over this action pursuant to 28
22   U.S.C. § 1332(d)(2)(A), as modified by the Class Action Fairness Act of 2005,
23   because at least one member of the Class, as defined below, is a citizen of a different
24   state than Defendant, there are more than 100 members of the Class, and the
25   aggregate amount in controversy exceeds $5,000,000 exclusive of interest and costs.
26         23.    This Court has personal jurisdiction over this action because Defendant
27   availed herself of the privilege of doing business in this District such that it was
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                   9
     CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 11 of 49 Page ID #:97




 1   reasonably foreseeable for Defendant to face litigation in this District, and Plaintiff’s
 2   claims arose out of Defendant’s contacts with this District.
 3         24.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because
 4   Defendant, as foreign may be sued in any judicial district.
 5
                              CLASS ACTION ALLEGATIONS
 6         25.    Plaintiff brings this action pursuant to Federal Rule of Civil Procedure
 7   23, on behalf of the following Class:
 8
                  All persons in the United States who purchased tickets for
 9                travel on a Norwegian flight scheduled to operate to, from,
10                or within the United States whose flights were cancelled or
                  were subject to a significant schedule change and not
11                refunded.
12
           26.    Plaintiff also seeks to represent a subclass of all Class members who
13
     purchased tickets in California (the “Subclass”).
14
           27.    Collectively, Class and the Subclass shall be referred to as the
15
     “Classes.”
16
           28.    Subject to additional information obtained through further investigation
17
     and discovery, the foregoing definition of the Classes may be expanded or narrowed
18
     by amendment to the complaint or narrowed at class certification.
19
           29.    Specifically excluded from the Classes are Defendant, Defendant’s
20
     officers, directors, agents, trustees, parents, children, corporations, trusts,
21
     representatives, employees, principals, servants, partners, joint ventures, or entities
22
     controlled by Defendant, and their heirs, successors, assigns, or other persons or
23
     entities related to or affiliated with Defendant and/or Defendant’s officers and/or
24
     directors, the judge assigned to this action, and any member of the judge’s immediate
25
     family.
26
           30.    Numerosity. The members of the proposed Classes are geographically
27
     dispersed throughout the United States and are so numerous that individual joinder is
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                  10
     CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 12 of 49 Page ID #:98




 1   impracticable. Upon information and belief, Plaintiff reasonably estimates that there
 2   are hundreds of thousands of individuals that are members of the proposed Classes.
 3   Although the precise number of proposed members is unknown to Plaintiff, the true
 4   number of members of the Classes is known by Defendant. Class members may be
 5   notified of the pendency of this action by mail and/or publication through the
 6   distribution records of Defendant and third-party retailers and vendors.
 7         31.    Typicality. The claims of the representative Plaintiff are typical of the
 8   claims of the Classes in that the representative Plaintiff, like all members of the
 9   Classes, paid for a Norwegian flight that was cancelled, and did not receive a refund
10   for the cancelled flight or for any consequential damages and cancelations caused by
11   the original cancelled flight. The representative Plaintiff, like all members of the
12   Classes, have been damaged by Defendant’s misconduct in the very same way as the
13   members of the Classes. Further, the factual bases of Defendant’s misconduct are
14   common to all members of the Classes and represent a common thread of
15   misconduct resulting in injury to all members of the Classes.
16         32.    Existence and predominance of common questions of law and fact.
17   Common questions of law and fact exist as to all members of the Classes and
18   predominate over any questions affecting only individual members of the Classes.
19   These common legal and factual questions include, but are not limited to, the
20   following:
21
           (a)    Whether Defendant failed to refund purchasers of cancelled flights
22                and the consequential damages caused thereby;
23         (b)    Whether Defendant are liable to Plaintiff and the Classes for unjust
24                enrichment;

25         (c)    Whether Defendant unlawfully converted money from Plaintiff and
                  members of the Classes; and
26
27         (d)    Whether Plaintiff and the Classes are entitled to damages, restitution,
                  equitable, injunctive, compulsory, or other relief.
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                   11
     CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 13 of 49 Page ID #:99




 1         33.    Adequacy of Representation. Plaintiff will fairly and adequately
 2   protect the interests of the Classes. Plaintiff has retained counsel who are highly
 3   experienced in complex consumer class action litigation, and Plaintiff intends to
 4   vigorously prosecute this action on behalf of the Classes. Plaintiff has no interests
 5   that are antagonistic to those of the Classes.
 6         34.    Superiority. A class action is superior to all other available means for
 7   the fair and efficient adjudication of this controversy. The damages or other
 8   financial detriment suffered by members of the Classes is relatively small compared
 9   to the burden and expense of individual litigation of their claims against Defendant.
10   It would, thus, be virtually impossible for members of the Classes, on an individual
11   basis, to obtain effective redress for the wrongs committed against them.
12   Furthermore, even if members of the Classes could afford such individualized
13   litigation, the court system could not. Individualized litigation would create the
14   danger of inconsistent or contradictory judgments arising from the same set of facts.
15   Individualized litigation would also increase the delay and expense to all parties and
16   the court system from the issues raised by this action. By contrast, the class action
17   device provides the benefits of adjudication of these issues in a single proceeding,
18   economies of scale, and comprehensive supervision by a single court, and presents
19   no unusual management difficulties under the circumstances.
20         35.    In the alternative, the Classes may also be certified because:
21
                  (a)    the prosecution of separate actions by individual
22                       members of the Classes would create a risk of
                         inconsistent or varying adjudication with respect to
23
                         individual members of the Classes that would establish
24                       incompatible standards of conduct for the Defendant;
25                (b)    the prosecution of separate actions by individual
                         members of the Classes would create a risk of
26                       adjudications with respect to them that would, as a
27                       practical matter, be dispositive of the interests of other
                         members of the Classes not parties to the adjudications,
28
     FIRST AMENDED CLASS ACTION COMPLAINT                                                   12
     CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 14 of 49 Page ID #:100




 1                         or substantially impair or impede their ability to protect
                           their interests; and/or
 2
                    (c)    Defendant have acted or refused to act on grounds
 3
                           generally applicable to the Classes as a whole,
 4                         thereby making appropriate final declaratory and/or
                           injunctive relief with respect to the members of the
 5
                           Classes as a whole.
 6
                                      CAUSES OF ACTION
 7
                                            COUNT I
 8                                      Breach of Contract
 9           36.    Plaintiff incorporates and realleges each preceding paragraph as though
10    fully set forth herein.
11           37.    Plaintiff brings this claim on behalf of herself and members of the
12    Classes.
13           38.    Defendant entered into contracts with Plaintiff and members of the
14    Classes to provide services in the form of flights in exchange for a set amount of
15    money.
16           39.    Plaintiff and members of the Classes performed by paying the airline
17    ticket fees for the flights before they were cancelled.
18           40.    Defendant has breached these contracts by retaining the airline ticket
19    fees of Plaintiff and members of the Classes while not providing flight services.
20           41.    Plaintiff and members of the Classes have suffered an injury through the
21    payment of money for tickets while not receiving services in return.
22                                   PRAYER FOR RELIEF
23           WHEREFORE, Plaintiff respectfully requests, individually and on behalf of
24    the alleged Classes, that the Court enter judgment in their favor and against
25    Defendant as follows:
26           (a)    An Order certifying the proposed Classes and appointing Plaintiff and
27                  their Counsel to represent the Classes;
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                                   13
      CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 15 of 49 Page ID #:101




 1          (b)    An Order requiring Defendant to immediately issue refunds to Plaintiff
 2                 and members of the Classes for the cost of cancelled tickets, any
 3                 cancellation fees, and consequential damages resulting therefrom;
 4          (c)    An Order of disgorgement of wrongfully obtained profits;
 5          (d)    An award of compensatory damages in an amount to be determined;
 6          (e)    An award of reasonable attorneys’ fees costs and litigation expenses, as
 7                 allowable by law;
 8          (f)    Interest on all amounts awarded, as allowed by law; and
 9          (g)    Such other and further relief as this Court may deem just and proper.
10                               DEMAND FOR JURY TRIAL
11          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by
12    jury of any and all issues in this action so triable as of right.
13
14
      Dated: June 11, 2020                     Respectfully Submitted,
15
                                               BURSOR & FISHER, P.A.
16
17                                             By:    /s/ Yeremey Krivoshey
                                                          Yeremey Krivoshey
18
                                               L. Timothy Fisher (State Bar No. 191626)
19                                             Yeremey Krivoshey (State Bar No. 295032)
20                                             1990 North California Blvd., Suite 940
                                               Walnut Creek, CA 94596
21                                             Telephone: (925) 300-4455
                                               Facsimile: (925) 407-2700
22                                             E-Mail: ltfisher@bursor.com
                                                       ykrivoshey@bursor.com
23
24                                             Attorneys for Plaintiff

25
26
27
28
      FIRST AMENDED CLASS ACTION COMPLAINT                                                 14
      CASE NO. 5:20-CV-00767-JGB-SP
Case 5:20-cv-00767-JGB-SP Document 24 Filed 06/11/20 Page 16 of 49 Page ID #:102




                                                            EXHIBIT A
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 17 of 49 Page ID #:103
                                                              Carriage | Norwegian



          Menu                                                                                   Sign in



                 COVID-19 latest updates - important information about bookings and cancelled ﬂights



          Legal


   General Conditions of Carriage
   Article 1: Definitions
   Agreed Stopping Places
   Those places, except the place of departure and the ﬁnal destination, speciﬁed on your Ticket or
   in our timetables as stopping places on your Itinerary.


   Airline Designator Code
   The two or three characters or letters used to identify an airline and its ﬂight. For
   example, Norwegian Air Shuttle ASA ’s airline designator code is (DY); Norwegian Air
   International (D8); Norwegian Air UK Ltd (DI).


   Authorised Agent
   A sales agent authorised by us to sell our services.


   Baggage
   Personal belongings including assistive devices that the passenger brings with them on their
   journey. Unless expressly stated to the contrary, this includes both Checked Baggage and Hand
   Baggage.


   Baggage Check
   That part of the Baggage Identiﬁcation Tag that you are given as your receipt for Checked
   Baggage.


   Baggage Identiﬁcation Tag
   The document issued by the Carrier solely to identify Checked Baggage.


   Booking
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             1/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 18 of 49 Page ID #:104
                                                              Carriage | Norwegian

   A Booking request made by you or on your behalf, and accepted by us for travel on our ﬂights.


   Booking Reference
   The unique code comprising of six characters (letter and numeric), provided by us and used to
   identify your conﬁrmed Booking.


   Carrier Imposed Surcharges
   Surcharges and fees imposed by the carrier, such as fuel surcharge.


   Checked Baggage
   All Baggage for which we have taken responsibility for, and for which, in that connection, we
   have issued a Baggage Check.


   Connecting Flight
   Two or more ﬂight sectors that make up a one way journey sold by us as one Booking.


   Contact Centre
   Our booking and customer service call centre. Phone numbers for the Contact Centre are
   published on our Website.


   Conventions
   We comply with all applicable laws, verdicts, conventions and regulations.


   Damage
   Includes death, personal injury, loss, partial loss, theft or other damage arising out of, or in
   connection with, air carriage.


   Days
   Calendar days. Includes all seven (7) days of the week. For the purposes of changes or
   notiﬁcation, the day on which the change or notice was received/sent will not be counted. For
   the purposes of deciding whether a Ticket is valid, the day on which the Ticket was issued or the
   ﬂight commenced will not be counted.


   Electronic Coupon
   An electronic ﬂight coupon for an Electronic Ticket held in our computer database, which
   displays the places of departure and destination between which you are entitled to be carried.


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             2/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 19 of 49 Page ID #:105
                                                              Carriage | Norwegian

   Electronic Ticket
   A ticket issued electronically comprising of Electronic Coupons.


   Fare
   The applicable price we have set for a Booking.


   Fare Rules
   The additional conditions which dictate the ﬂexibility and services for transport relating to the
   Booking.


   Force Majeure
   An unusual and unforeseen event beyond our control, the consequences of which could not
   have been avoided even if all reasonable due care and attention had been exercised.


   General Conditions of Carriage
   These General Conditions of Carriage.


   Hand Baggage
   All Baggage and personal items, or other articles (not included in Checked Baggage)
   accompanying you on your ﬂight.


   Itinerary
   A document or documents issued to you by us or our Authorised Agents, detailing your ﬂight
   with us.


   Optional Services
   Other services, such as Checked Baggage, that is not included in the Fare applicable to the Fare
   Rules of the Booking.


   Rules
   All rules and declarations, with the exception of these General Conditions of Carriage, that we
   have laid down and applicable on the day the Booking was conﬁrmed and applicable to the
   carriage of you and your Baggage, including the applicable Fares on that day.


   SDR
   Special Drawing Right as deﬁned by the International Monetary Fund.


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             3/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 20 of 49 Page ID #:106
                                                              Carriage | Norwegian

   Tariff
   The published Fares and/or conditions of carriage of a carrier which has ﬁled such a "tariﬀ",
   where required, with the appropriate authorities.


   Ticket
   A valid document which entitles you to travel on our ﬂights, being either an Electronic Ticket or
   another document issued by us or on our behalf after the Booking is conﬁrmed and before
   boarding, including a Baggage Check.


   Voluntary Disembarkations
   A disembarkation during your journey, requested by you, at a stopping place between the place
   of departure and the ﬁnal destination, accepted by us in advance.


   you, your, the passenger, the customer
   Any person and any infant travelling with you, with the exception of crew members, who is
   carried or is to be carried on an aircraft pursuant to a Ticket.


   we, us, our, the Carrier, Norwegian
   The carrier with whom the passenger has concluded a contract of carriage, as speciﬁed in the
   Ticket/Travel Document and deﬁned as the Carrier or Contracting carrier in these Conditions of
   Carriage.


   Operating Carrier or Actual Carrier
   The carrier actually performing the Flight. If the Operating Carrier/Actual Carrier for any reason
   is diﬀerent from the Carrier/Contracting Carrier, then we will notify you at the earliest
   convenience. Such carriage will still be governed by these Conditions of Carriage.


   “Carrier” or “Contracting Carrier”
   The carrier with which the Passenger has concluded a Contract of Carriage, identiﬁed by the
   Airline Designator Code appearing on the Ticket/Travel document in conjunction with the
   Flight number and/or directly identiﬁed as the “Carrier” in the Ticket/Travel Document, either:


        (a) Norwegian Air UK Limited, Airline Designator Code “DI”;
        (b) Norwegian Air International Limited, Airline Designator Code “D8”;
        (c) Norwegian Air Shuttle ASA, Airline Designator Code “DY”;



https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             4/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 21 of 49 Page ID #:107
                                                              Carriage | Norwegian

        (d) Norwegian Air Norway AS, Airline Designator Code “DH”;
        (e) Norwegian Air Sweden AB, Airline Designator Code “LE”;


   The name and address of the Carriers may be abbreviated (either by reference to the relevant
   Airline Designator Code or otherwise) on any of Our documents of carriage or on the website.


   The details of the Carriers registered oﬃces are as follows:


   (a) Norwegian Air UK Limited
   First Point, Buckingham Gate,
   Gatwick Airport, RH6 0NT, ENGLAND


   (b) Norwegian Air International Limited
   Imbus House, Dublin Airport
   Co. Dublin, IRELAND


   (c) Norwegian Air Shuttle ASA
   Oksenøyveien 3,
   1366 Lysaker, NORWAY


   (d) Norwegian Air Norway AS
   Oksenøyveien 3,
   1366 Lysaker, NORWAY


   (e) Norwegian Air Sweden AB
   Box 242
   19047 Stockholm – Arlanda, SWEDEN


   Website
   www.norwegian.com, www.norwegian.no, www.norwegian.com/se, www.norwegian.com/dk,
   www.norwegian.es, www.norwegian.com/uk, www.norwegian.ﬁ, www.norwegian.com/fr,
   www.norwegian.com/it, www.norwegian.com/nl, www.norwegian.com/de,
   www.norwegian.com/pl, www.norwegian.com/en, www.norwegian.com/ie,
   www.norwegian.com/us, www.norwegian.com/ar, www.norwegian.com/sg,
   www.norwegian.com/br




https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             5/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 22 of 49 Page ID #:108
                                                              Carriage | Norwegian

   Article 2: Applicability
   2.1 General
   2.1.1 These General Conditions of Carriage are our conditions of carriage to which reference is
   made on our Tickets, electronic booking documentation or Website. Except where clauses 2.3
   and 2.4 say otherwise, they will apply to all carriage of you and your Baggage performed by us,
   and to other services provided by us, whether paid for or otherwise. The General Conditions of
   Carriage supplement our Rules stated on the Ticket, electronic booking documentation or our
   Website.


   2.1.2 The General Conditions of Carriage will also apply to complementary or reduced Fare
   carriage unless speciﬁed otherwise in these conditions, Booking, Ticket, or the electronic
   booking documentation for the carriage.


   2.2 Charter
   If the carriage is provided as a consequence of a contract concluded with a charter company,
   these General Conditions of Carriage will apply only insofar as they do not conﬂict with the
   conditions speciﬁed in the contract with the chartering company.


   2.3 Mandatory statutory provisions
   We are subject to national and international Conventions and regulations when transporting
   our customers. Our General Conditions of Carriage will apply insofar as they do not conﬂict
   with applicable Tariﬀs or Conventions. In those cases where an inconsistency exists between
   our General Conditions of Carriage and applicable Tariﬀs and Conventions, the Tariﬀs and/or
   Conventions will always take precedence over our General Conditions of Carriage.


   2.4 Governing Law
   Except as otherwise provided by applicable international Conventions or international or
   national laws and regulations that are compulsory, your contract of carriage, our General
   Conditions of Carriage, Tariﬀs and Rules shall be governed by the laws of Norway.



   Article 3: Tickets
   3.1 General
   The Ticket constitutes proof that a contract has been concluded between us and the passenger
   whose name is stated on the Ticket. If a Ticket has not been issued,the Booking and consequent
   payment emanating from a document issued by the Carrier or its Authorised Agent, will

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             6/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 23 of 49 Page ID #:109
                                                              Carriage | Norwegian

   constitute proof that a contract has been concluded. In these circumstances, the General
   Conditions of Carriage will apply.


   3.2 Your right to carriage
   3.2.1 You will only be accepted for carriage on our ﬂights if you have been issued a Ticket or your
   Booking has been accepted pursuant to the conditions speciﬁed in Article 6.


   3.2.2 We will only provide carriage to the person whose name is stated on the Ticket. You must
   present valid identiﬁcation identical to the name on the Ticket on demand in accordance with
   the rules speciﬁed in Article 15. If you cannot present valid identiﬁcation or the necessary travel
   documents, e.g. passport or visa, on demand, we reserve the right to refuse you carriage.


   3.3 Transferability
   3.3.1 Unless you are permitted to do so according to the applicable Fare Rules, you may not
   transfer the Booking. The passenger name, route and destination can be changed on a Ticket in
   return for the applicable charges and any diﬀerence in Fare.


   3.3.2 If a Ticket is presented by a person other than the person whose name is stated on the
   Ticket or Booking, and we unknowingly undertake the carriage of such a person, we may not be
   held liable in relation to the passenger whose name is stated on the Ticket or Booking.


   3.4 Non-issue of Ticket
   If we choose not to issue a Ticket, the General Conditions of Carriage will apply to the passenger
   whose name is stated on the Booking.


   3.5 Validity
   3.5.1 A Ticket or Booking is only valid if it corresponds with a conﬁrmation issued, as described
   in clause 6.1.


   3.5.2 The Ticket or Booking is valid for the date of travel speciﬁed on the Ticket or Booking and
   cannot be extended unless the Booking is changed in accordance with the applicable Fare
   Rules.


   3.6 Our name and address
   Our name may be abbreviated to Airline Designator Code on the Ticket. The address for our
   head oﬃce is PO Box 115, 1330 Fornebu, Norway. Please also see our Website for more details of
   how to contact us.

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             7/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 24 of 49 Page ID #:110
                                                              Carriage | Norwegian




   Article 4: Voluntary Disembarkations
   4.1 General
   We may permit you to disembark from the aircraft at Agreed Stopping Places, if local authorities
   and our General Conditions of Carriage so permit.



   Article 5: Fares, Taxes and Charges
   5.1 Fares
   5.1.1 The Fare will only apply to carriage between the place of departure and the ﬁnal
   destination, unless speciﬁcally stated to otherwise. Fares do not include ground transport
   between airports or between airports and ground terminals. Fares are calculated according to
   the available Fares on the day the Booking is conﬁrmed for a journey on a particular day and
   according to a particular Itinerary. Changes to itineraries or travel dates may result in changes
   to Fares.


   5.1.2 All additional charges for Optional Services will be speciﬁed in separate transactions.


   5.2 Valid Fares
   The valid Fares are those that apply at the time a Booking is made. Fares may vary due to the
   number of seats still available in any given Fare category, and we do not guarantee that Fares
   will be available in all categories. All Fares are subject to availability.


   5.3 Taxes and charges
   The applicable taxes and charges imposed by government authorities or airport authorities
   must be paid by you.


   5.4 Currency
   Fares and taxes must be paid in the currency stated by us at the time the Booking is made.


   5.5 Value added tax (VAT)
   All Fares and charges for Optional Services for domestic ﬂights include local VAT rates.


   5.6 Service charge and credit card surcharge
   5.6.1 A service charge will apply to all Bookings made via our Contact Centre or at the airport.
   We may waive the service charge in instances where we do not allow you to perform such

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             8/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 25 of 49 Page ID #:111
                                                              Carriage | Norwegian

   requests via our Website.


   5.6.2 Where permitted by law, a surcharge may apply to Bookings made with a credit card. This
   will be speciﬁed at the time of Booking. This charge covers the extra cost associated with credit
   card payments. Under certain circumstances you may be subject to additional fees imposed by
   your card issuer. Any query relating to such fees must be directed to the card issuer.



   Article 6: Bookings and Fare Rules
   6.1 Conﬁrmation of Booking
   Bookings are conﬁrmed and will be regarded as having been conﬁrmed once the Booking
   Reference is made available. At the completion of a Booking, the Itinerary and Booking
   Reference will be provided.


   6.2 Personal data
   6.2.1 An email address and mobile phone number must be provided at the time of Booking. This
   information must be correct as it is our only means of contact with you.


   6.2.2 You hereby accept that the personal data we have received has been provided for the
   purposes of making a Booking, buying a Ticket, providing ancillary services such as hotel
   bookings and car rental, facilitating special arrangements and facilities for disabled passengers
   and other passengers with special wishes/requirements, ordering special meals, simplifying
   routines in relation to immigration and arrival procedures, and supplying such data to
   government authorities in connection with the ﬂight. For these purposes you accept that we
   may retain and use such data and that we may transfer these to our own oﬃces, Authorised
   Agents, government authorities, other carriers and others who provide such services. Your
   personal data will not be used for marketing purposes unless you have consented to this in
   advance.


   6.3 Fare Rules
   6.3.1 We have a system of Fare Rules that determine ﬂexibility, and the Optional Services that
   are included in the Fare. These Fare Rules are ﬁxed and speciﬁed at the time of Booking and are
   available on our Website, from us, or one of our Authorised Agents.


   6.3.2 Bookings can be changed in accordance with the Fare Rules of the active Booking. The
   applicable charges for the change must be paid at the time the change is made. The changes and


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             9/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 26 of 49 Page ID #:112
                                                              Carriage | Norwegian

   applicable Fare Rules of the new Booking are accepted once payment is made. A refund will not
   be provided even if the new Fare is less than the original Fare.


   6.3.3 Bookings must be cancelled in accordance with the applicable Fare Rules. The Fare Rules
   will determine whether or not the fare is refundable. Refunds will be provided in accordance
   with Article 12.


   6.4 Seat reservation
   6.4.1 When you book a ﬂight, you have the option to reserve a preferred seat. Depending on the
   applicable Fare Rules, a seat reservation may be considered an Optional Service and the
   applicable charge will apply. The current Rules and charges for seat reservations are available
   from us, on our Website or from our Authorised Agents. Such Rules and charges may change.


   6.4.2 Paid seat reservation requests are not guaranteed and may be changed due to operational,
   safety or security reasons (even after boarding the aircraft). Charges for seat reservation are
   non-refundable unless an alternative suitable seat cannot be allocated. If you do not make a seat
   reservation, we will assign you a seat on the day of departure. We cannot guarantee a speciﬁc
   seat on the aircraft, and you must accept the seat assigned to you in accordance to the class of
   service booked and the fare paid.



   Article 7: Special discounts for residents and large families
   7.1 Discounts for residents
   7.1.1 Entitlement to discounts on the price of scheduled air transport extends to Spanish
   citizens, citizens of any country of the European Union or countries which are part of the
   European Economic Area or Switzerland, as well as their family members who are third country
   nationals enjoying the right to permanent residency and citizens who are third country
   nationals enjoying long-term residency, who can prove their status as resident of the Canary
   Islands, the Balearic Islands, or the cities of Ceuta or Melilla.


   7.1.2 Passengers residing in Ceuta or Melilla, the Balearic Islands or the Canary Islands will be
   entitled to a 75% discount each way on fares for one-way or round-trip direct ﬂights between
   these locations and the Spanish mainland or inter-island ﬂights. A direct one-way ﬂight is one
   which is taken from the airport at the point of origin on the islands, Ceuta or Melilla, to the ﬁnal
   destination on the Spanish mainland, or vice versa. No intermediate stopovers longer than 12
   hours will be permitted, except for those arising from technical needs or for reasons of force


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             10/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 27 of 49 Page ID #:113
                                                              Carriage | Norwegian

   majeure. Passengers with residence in Ceuta will beneﬁt from the same discount on ﬂights to or
   from the airports of Malaga, Jerez or Seville.


   7.1.3 The discount shall not apply to any chargeable items other than the ticket and checking in
   one piece of luggage of up to 20 kg, such as fees deriving from credit card payments, excess
   baggage, seat selection, or any other optional items.


   7.1.4 At the time of booking, the passenger must declare their resident status or that they
   pertain to a family entitled to this discount, which will be validated online by the Spanish
   Ministry of Development when the ticket is issued. Passengers whose resident status cannot be
   validated online must present the following documentation at the check-in desk in order to
   receive the resident discount:


   a) Spanish nationals: valid certiﬁcate of residence and valid identity card.


   b) Spanish nationals under 14 years of age: valid certiﬁcate of residence.


   c) EU/EEA /Swiss nationals: valid certiﬁcate of residence and valid identity card issued by the
   country of origin or valid passport.


   d) Family members of EU nationals: A valid certiﬁcate of residence along with the valid
   residence card indicating his/her status of existing EU family member.


   e) Long-term non-EU residents: valid certiﬁcate of residence along with a valid residency permit
   proving their long-term resident status.


   7.1.5 Failure to do so may result in denied boarding, or the passenger will have to buy a new
   ticket at the applicable fare without the discount, and will not be entitled to a refund on the
   discounted ticket.


   7.1.6 Passengers wishing to change their tickets – providing the fare chosen permits such
   changes – should consider the following: changes will only be permitted within the same VAT
   area, and changes from a non-discounted ﬂight to a discounted ﬂight and v.v. will not be
   permitted.


   7.1.7 Changes to bookings where the resident’s discount has been applied may only be done by
   contacting our Customer Service Center, and may incur additional charges.


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             11/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 28 of 49 Page ID #:114
                                                              Carriage | Norwegian

   7.1.8 Name changes will not be permitted.


   7.1.9 We reserve the right to deny boarding in the event that any deﬁciency is detected in the
   documentation provided or in the identity of the passenger.


   7.1.10 The resident discount is only applied when requested at the time of booking, and will not
   be honoured retroactively.


   7.2 Discounts for large families
   7.2.1 Members of large families whose status as such is oﬃcially acknowledged will receive a ﬁve
   percent discount on fares for scheduled domestic air transport of passengers if the family is in
   the general category, and ten percent if it is in the special category. This is in accordance with
   the provisions of Order FOM 3837/2006, of 28 November, which implements Law 40/2003, of 18
   November, regarding the protection of large families, and complementary legislation.


   7.2.2 Passengers seeking to access this discount on domestic ﬂights must state this when
   making the reservation and present a national identity document and large family deed at the
   check-in desk to verify this status. Passengers must present valid documentation issued by their
   Autonomous Community or City. Failure to do so may result in denied boarding, or the
   passenger will have to buy a new ticket at the applicable fare without the discount, and will not
   be entitled to a refund on the discounted ticket


   7.2.3 The large family discount is only applied when requested at the time of booking, and will
   not be honored retroactively.


   7.2.4 Changes to bookings where the large families’ discount has been applied may only be done
   by contacting our Customer Service Center, and may incur additional charges.


   7.2.5 Name changes will not be permitted.


   7.2.6 Members of large families who also seek to beneﬁt from the resident's discount must also
   state this at the time of booking in accordance with the aforementioned provisions.



   Article 8: Check-in and Boarding
   8.1 Check-in deadlines


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             12/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 29 of 49 Page ID #:115
                                                              Carriage | Norwegian

   We reserve the right to cancel your Booking if you do not comply with the stipulated deadlines
   and requirements for check-in pursuant to Article 15 and other applicable regulations. Check-in
   deadlines may be found on our Website and are available by contacting us, or our Authorised
   Agents. We are not liable for any Damages you incur due to the failure to comply with the
   provisions of this clause.


   8.2 Boarding deadlines
   If you do not present yourself at our boarding gate by the deadlines stipulated, your Booking
   will be cancelled. The ﬂight will under no circumstances be held, and you will be denied
   boarding at your own expense. Boarding deadlines may be found on our Website and are
   available by contacting us, or our Authorised Agents. We are not liable for any Damages you
   incur due to your failure to comply with the provisions of this clause.


   8.3 Failure to meet check-in and boarding deadlines
   If you fail to meet check-in and boarding deadlines and other requirements pursuant to Article
   15, we will not be liable to you for any loss or expense you suﬀer. Non-refundable tickets will be
   forfeited. You may be entitled to a refund of taxes/charges pursuant to clause 12.5.



   Article 9: Refusal and Limitation of Carriage
   9.1 Right to refuse carriage
   9.1.1 We may, by exercise of reasonable discretion, refuse to carry you and your Baggage,
   providing we have informed you in writing that we, following such notice, will refuse to carry
   you on our ﬂights, subject to denied boarding compensation rules set forth in the applicable
   laws. This section does not give you any additional contractual rights.


   9.1.2 We may also refuse to carry you or your Baggage if one or more of the following has
   occurred or we have reason to believe it may occur:


   a) Such measures are necessary to comply with given laws, regulations or other provisions
   issued by government authorities;


   b) The carriage of you or your baggage may endanger the safety and health of other passengers
   and/or the crew;


   c) You are under the inﬂuence of alcohol or narcotics;


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             13/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 30 of 49 Page ID #:116
                                                              Carriage | Norwegian

   d) You have interfered with ﬂight crew members or cabin crew in the performance of their
   duties (as set forth in 49 U.S.C. 46504) during previous ﬂights and we have reason to believe that
   such reprehensible behaviour may be repeated;


   e) Your behaviour is disruptive to other passengers or crew;


   f) You have refused to submit to a security check;


   g) You have not paid the applicable Fare, taxes or other charges;


   h) It appears that you lack valid travel documents, or intend to destroy these during the ﬂight, or
   you refuse to present travel documents to the crew on demand;


   i) You present a Ticket or Booking which has been obtained unlawfully or has been purchased
   from a source other than us or our Authorised Agents, or which has been reported lost or stolen,
   is a forgery, or the passenger cannot prove his or her identity in relation to the name on the
   Ticket or Booking;


   j) You refuse to follow our safety instructions;


   k) You have previously committed one of the acts or omissions described above.


   9.1.3 If you are refused carriage due to one or more of the circumstances described in clauses
   9.1.2 (a)-(k) above, a written warning is not required, and we will cancel the Booking with no
   liability to refund the Ticket or for other expenses.


   9.2 Unaccompanied minors, pregnant passengers and passengers with special needs
   9.2.1 The carriage of unaccompanied minors, pregnant passengers or passengers with special
   needs may be accepted on the condition that approval has been received from us. The carriage
   of such passengers will take place in accordance with the applicable guidelines for such carriage
   speciﬁed at the time of Booking. These Rules may be found on our Website or by contacting us,
   or our Authorised Agents.


   9.2.2 We may refuse to carry unaccompanied minors if we are unable to guarantee that the child
   will reach the place of destination at the stipulated time at the time of departure.




https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             14/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 31 of 49 Page ID #:117
                                                              Carriage | Norwegian

   Article 10: Baggage
   10.1 Objects that cannot be accepted as Baggage
   10.1.1 You may not place the following in you Baggage:


   a) Objects that are not baggage as deﬁned in Article 1,


   b) Objects that may cause damage to and/or endanger the aircraft, persons or goods on board the
   aircraft, such as for example the objects listed in the Safe Transport of Dangerous Goods
   Regulations of the International Civil Aviation Association (ICAO) or the International Air
   Transport Association (IATA);


   c) Objects whose carriage is not permitted by law, regulations or provisions issued by any state
   from, to or through which the ﬂight takes place;


   d) Objects which in our opinion are unsuitable for carriage in that they are deemed a safety
   hazard, or unsuitable for carriage on account of weight, size, shape or other properties, or which
   are fragile or perishable;


   e) Live animals, except as described in clause 10.8.


   10.1.2 Weapons and ammunition, including sporting and hunting weapons, are prohibited in
   the cabin. In general, no weapons and ammunition, other than sporting and hunting weapons,
   are acceptable as Checked Baggage as speciﬁed in clause 10.4. Weapons must in all cases be
   unloaded and made safe, and otherwise properly packed, and the bolt/forend must be sent
   separately from the rest of the weapon. The carriage of ammunition is subject to the regulations
   of the ICAO and IATA regarding dangerous goods.


   10.1.3 For ﬂights that do not include a point of origin or destination in the United States, you
   must not place fragile objects, perishable or valuable objects, such as laptop computers,
   jewellery and precious stones, money, security documents, briefcases and attaché cases with
   alarms installed, medicines, medical certiﬁcates or identity documents in your Checked
   Baggage.


   10.1.4 For ﬂights that do include a point of origin or destination in the United States, we
   recommend that you do not place fragile objects, perishable or valuable objects, such as laptop
   computers, jewellery and precious stones, money, security documents, briefcases and attaché
   cases with alarms installed, medicines, medical certiﬁcates or identity documents in your
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             15/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 32 of 49 Page ID #:118
                                                              Carriage | Norwegian

   Checked Baggage since our liability for any loss, damage and delay to baggage is limited in
   accordance with that stated in Article 16.2.2. To avoid refusal of carriage, according to clause
   10.2(c), all Baggage must be packed in suitable packaging in accordance with our Rules.


   10.1.5 It is forbidden to bring replicas of weapons, daggers, (ﬂick) knives and other articles
   resembling oﬀensive weapons as Hand Baggage, but these may be accepted as Checked
   Baggage.


   10.1.6 For ﬂights that do not include a point of origin or destination in the United States, if
   objects described in Article 10.1 are nonetheless included in your baggage despite the fact that
   this is prohibited, we will not be liable for the loss of, or damage to these objects.


   10.2 Right to refuse carriage of Baggage
   We reserve the right to refuse to carry your Baggage, or refuse onward carriage of your Baggage
   (after check-in) if one of the following problems is identiﬁed:


   a) Objects described in clause 10.1 are discovered in your Baggage;


   b) The Baggage is of such a size, shape, weight, content or other properties that they are
   unsuitable for carriage on board an aircraft;


   c) The Baggage is not packed properly in suitable packaging, such that normal conditions we
   can guarantee that it will arrive undamaged.


   10.3 Right to inspect
   10.3.1 We may, for security or safety reasons, either request permission to inspect your Baggage,
   or contact the airport authorities to conduct a body search.


   10.3.2 If you cannot be present during the inspection of your Baggage, we may, for security or
   safety reasons, inspect the Baggage ourselves in order to satisfy that you have not brought any
   of the objects described in clause 10.1 that have not been approved by us pursuant to clause 10.1.
   Should you refuse to comply with such a request, we may refuse to carry you and your Baggage.


   10.4 Checked Baggage
   10.4.1 When the Baggage has been presented to us for check-in, we will take charge of the
   Baggage and issue a Baggage Identiﬁcation Tag for each piece of Baggage.



https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             16/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 33 of 49 Page ID #:119
                                                              Carriage | Norwegian

   10.4.2 When you present Baggage for check-in, you are obliged to:


   a) Attach a label that includes as a minimum your name and address; and


   b) Pack all Baggage in suitable packaging, as stated in the Rules published on our Website, to
   avoid refusal of carriage according to clause 10.2(c).


   10.4.3 Baggage accepted for check-in will be carried on the same aircraft as you.


   Exception: If parts or all the Baggage that you want to check-in cannot be accepted due to the
   aircraft’s cargo capacity or due to operational or meteorological reasons, we may decide
   transport the Baggage afterwards on one of our ﬂights, or on a ﬂight with a diﬀerent carrier.


   10.4.4 The allowances for Checked Baggage will depend on the applicable Fare Rules, and type
   of Checked Baggage as follows:


   a) If Checked Baggage is not included in the Fare in accordance with the applicable Fare Rules,
   Checked Baggage will be accepted upon payment of the applicable charge. Sporting equipment
   and musical instruments are considered Optional Services and will be accepted upon payment
   of the applicable charge. The current Rules regarding size, weight and piece limits and charges
   for Checked Baggage, including sporting equipment and musical instruments may be obtained
   on demand from us, our Website or from one of our Authorised Agents. Such Rules and charges
   and may change.


   b) Equipment for children/infants (e.g. stroller, car seat etc.) may be accepted over the standard
   Checked Baggage limits in accordance with our Rules. The current Rules regarding the
   acceptance of such equipment may be obtained on demand from us, our Website or from one of
   our Authorised Agents.


   c) Checked Baggage limits and charges shall not apply to passengers’ mobility aids, and medical
   equipment. Rules regarding the carriage of mobility aids and medical equipment may be
   obtained on demand from us, our Website or from one of our Authorised Agents.


   10.5 Excess Baggage
   If a piece of Checked Baggage exceeds the allowable weight limit, or if the passenger exceeds the
   allowable piece limit, excess Baggage charges will apply. Weight limits and excess Baggage
   charges may be obtained on demand from us, from our Website or from one of our Authorised
   Agents. Such Rules and charges may change.
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             17/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 34 of 49 Page ID #:120
                                                              Carriage | Norwegian

   10.6 Hand Baggage
   10.6.1 Baggage that is taken on board as Hand Baggage must be of a size and/or weight that
   means it can be stowed in a closed baggage locker in the cabin, or under the seat in front of you.
   The item must not exceed the size and weight, and piece limit applicable to the Fare Rules, and
   itinerary. Such Rules may be obtained on demand from us, our Website or from one of our
   Authorised Agents. Objects that exceed the permitted limits or items that we consider will not
   ﬁt in the cabin must be sent as Checked Baggage. Before this is done, you will be given an
   opportunity to remove the objects described in clause 10.1, third paragraph. You may be subject
   to the applicable baggage charges if the item exceeds the allowable limits.


   10.6.2 Objects that cannot be carried in the aircraft’s cargo may be accepted in the cabin to the
   extent permitted by applicable laws and our Rules.


   10.6.3 Mobility aids shall be stowed in the cabin to the extent feasible and permitted applicable
   law. Mobility aids that cannot be stowed in the cabin may be stowed in the cargo hold. In either
   case, mobility aid shall be given priority stowage in either the aircraft’s cabin or cargo hold, as
   applicable.


   10.7 Retrieval of Baggage
   10.7.1 You must retrieve your Checked Baggage as soon as it is available at your ﬁnal destination
   or stopping place. If you do not retrieve your Baggage within a reasonable time, we may impose
   a storage fee. If you have not retrieved your Baggage within three (3) months after it was made
   available, the Baggage will be removed and we will have no liability for any loss you suﬀer as a
   result.


   10.7.2 When travelling on a Connecting Flight, in accordance with local customs clearance
   conditions, you may be required to collect your Checked Baggage at your transit destination and
   submit it again for check-in on the next ﬂight, even if the Baggage Check is states that the
   Checked Baggage will be transported to your ﬁnal destination. You are responsible for adhering
   to the applicable customs clearance conditions for the country you are transiting through.


   10.7.3 Only the person who can show a Baggage Check and Baggage Identiﬁcation Tag is entitled
   to retrieve Checked Baggage.


   10.7.4 Should a person demanding the retrieval of Baggage be unable to show a Baggage Check
   or identify the Baggage by a Baggage Identiﬁcation Tag, we may refuse to surrender the Baggage
   to said person unless he or she can satisfactorily prove ownership of the Baggage.

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             18/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 35 of 49 Page ID #:121
                                                              Carriage | Norwegian

   10.7.5 You must remove all Hand Baggage from the aircraft upon disembarking. We are not
   liable for any loss suﬀered by you if you have failed to remove all Hand Baggage from the
   aircraft upon disembarkation.


   10.8 Animals
   10.8.1 We will accept live animals (dogs and cats) for carriage in the cabin and cargo hold
   to/from selected destinations upon payment of the relevant charges and in accordance with the
   applicable Rules regarding booking and check-in and transport requirements. Animals must be
   transported in a kennel according to our Rules and be accompanied by valid health and
   vaccination certiﬁcates, import permits and any other documents required by the destination or
   transit state. Speciﬁc information regarding our Rules and charges for the transport of animals
   may be obtained by contacting us, from our Website, or from one of our Authorised Agents.
   Such Rules and charges and may change. Service dogs will be accepted for carriage free of
   charge in accordance with clause 10.8.2.


   10.8.2 Service dogs accompanying passengers with special needs, shall be permitted in the
   cabin of the aircraft to the extent permitted by applicable law, provided, however, that you shall
   remain solely responsible for obtaining all certiﬁcates, import permits and other documents
   required by the destination country. Speciﬁc information regarding the Rules for travelling with
   service dogs, emotional support dogs and police and rescue dogs, may be obtained by us, from
   our Website, or from one of our Authorised Agents.


   10.8.3 We are not responsible for verifying that an animal has the necessary documentation,
   including vaccination documents prior to travel through, to or from any country. We shall not
   have any liability for ﬁnes, costs or losses incurred in connection with an animal being refused
   entry into a country.



   Article 11: Schedules and Flight Irregularities
   11.1. Schedules
   11.1.1 We will do our utmost to adhere to the published schedule for the day of carriage. Times
   indicated in schedules or elsewhere are not guaranteed and may change between when the
   schedule is published and the date you wish to travel. We reserve the right to make schedule
   changes.


   11.1.2 Before we accept your Booking, we or our Authorised Agent will inform you of the
   scheduled departure time for your ﬂight and it will be displayed on your Ticket or Itinerary. We
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             19/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 36 of 49 Page ID #:122
                                                              Carriage | Norwegian

   reserve the right to change the departure time of your ﬂight after the Booking is made. If you
   provide contact information to us or our Authorised Agent, we will do our best to inform you of
   such changes. For ﬂights to or from the United States, we will notify you in accordance with our
   Customer Service Plan.


   11.1.3 If after you have made your Booking we signiﬁcantly change the departure time for your
   ﬂight, to a time that is unacceptable for you, and we are unable to obtain a seat on an alternative
   ﬂight that is acceptable for you, we will provide a refund in accordance with Article 12.


   11.2 Cancellations and delays
   11.2.1 We will take all reasonable measures to carry you and your Baggage in the most expedient
   manner. Due to operational reasons, we may arrange for a ﬂight to be operated on our behalf by
   an alternative carrier or with alternative means of transport.


   11.2.2 If at any time after the Booking has been made, your ﬂight is cancelled, re-routed or
   delayed, we will provide assistance in accordance with the applicable laws. This section does
   not give you any additional contractual rights.


   11.2.3 One of the following remedies will be available to you in the event that your ﬂight is
   cancelled, re-routed or delayed by four hours or more for ﬂights from Brazil, and ﬁve hours or
   more for all other ﬂights:


   a) We will take all reasonable measures to carry you to your ﬁnal destination under comparable
   transport conditions at the earliest opportunity.


   b) We will provide re-routing to your ﬁnal destination at a later date at your convenience under
   comparable transport conditions, subject to availability of seats.


   c) In the case of re-routing to airports other than those in your Itinerary, we will, at our own
   expense, ensure that you are carried to the agreed destination.


   d) If you do not accept the alternative options, we will provide a refund in accordance with
   Article 12.


   11.2.4 Should some of the circumstances mentioned in 11.2.3 a), b), c) and d) occur, except as
   provided by applicable law, the remedies in Article 10 will be the only remedies available to you



https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             20/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 37 of 49 Page ID #:123
                                                              Carriage | Norwegian

   and we will accept no further liability to you. Liability will be limited in accordance with clause
   16.4.


   11.3 Overbooking
   11.3.1 We will provide compensation for involuntary denied boarding pursuant to the denied
   boarding according to the applicable laws. This section does not give you any additional
   contractual rights.


   11.3.2 Compensation for voluntary denied boarding will be paid pursuant to the conditions
   agreed between the aﬀected passengers and the carrying Carrier, according to the applicable
   laws. Information regarding your rights in the event of an overbooking, or any of the
   circumstances speciﬁed in Article 11, can be obtained from our Website and is available from us
   on demand. This section does not give you any additional contractual rights.


   11.4 Connecting Flights
   We assume no liability for onward connections, unless you have purchased a Connecting Flight
   within our route network, or we are liable for the cancellation or delay. In the event that we are
   liable for the missed connection, we will provide assistance in accordance with clause 11.2.



   Article 12: Refunds
   12.1 General
   12.1.1 If we do not succeed in carrying you, we will refund the Ticket pursuant to this Article.


   12.1.2 All claims for refunds must be submitted via the refund form on our Website or by post to
   our head oﬃce.


   12.1.3 A Ticket, including Carrier Imposed Surcharges is only refundable if it corresponds with a
   conﬁrmed Booking which we have received payment for, and you have a Ticket that, pursuant
   to the Fare Rules, is deemed refundable.


   12.2 Recipient of refund
   12.2.1 All refunds will be made by crediting the debit or credit card registered as the means of
   payment for the Booking. Cash payments will be reimbursed to a nominated bank account.


   12.2.2 If a Ticket has been paid by someone other than the passenger named on the Ticket, we
   will only refund sums to the person who paid for the Ticket, or in accordance with authorisation
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             21/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 38 of 49 Page ID #:124
                                                              Carriage | Norwegian

   from said person.


   12.2.3 A refund made to a person who can show an unused Ticket or has an unused Booking, or
   who presents himself or herself as the person entitled to a refund pursuant to clauses 12.2.1 and
   12.2.2 will be deemed to be a full and complete refund and we will be without liability in relation
   to further refund claims.


   12.3 Refunds due to cancellations
   If we cancel a ﬂight, the sum to be refunded will be as follows:


   a) If no part of the Ticket has been used, a sum equivalent to the total Fare, including speciﬁc
   charges for Optional Services such as Baggage and seat reservation for which you have paid in
   addition to the Fare, will be refunded.


   b) If part of the Ticket has been used, a sum corresponding to the unused part of the journey will
   be refunded.


   12.4 Refunds
   If you are entitled to a refund for reasons other than those stated in clause 12.3, the sum to be
   refunded will be as follows:


   a) If no part of the Ticket has been used, a sum equivalent to the total Fare will be refunded, less
   the applicable service charges and cancellation fees.


   b) If part of the Ticket has been used, a sum corresponding to the diﬀerence between the Fare
   and the applicable Fare for travel between the airports where the Ticket has been used will be
   refunded, less the applicable service charges and cancellation fees.


   12.5 Refunds of taxes/charges
   If according to the Fare Rules your Booking is non-refundable, the Carrier Imposed Surcharges
   will also be non-refundable. You can however, apply for a refund of government taxes and
   charges for unused Bookings.


   12.6 Right to refuse a refund
   If the Ticket has expired, we may refuse to refund the Ticket, with the exception of taxes and
   charges, which will be refunded.



https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             22/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 39 of 49 Page ID #:125
                                                              Carriage | Norwegian

   12.7 Currency
   We reserve the right to refund sums in the same currency used to purchase the Ticket.


   12.8 Refund authorisation
   Only we, or our Authorised Agents are authorised to issue refunds.



   Article 13: Conduct on board
   13.1 General
   If you conduct yourself on board the aircraft in a manner that endangers the safety of those on
   board, or in a way that is disruptive to other passengers or the crew, or is suspected of intending
   to damage the aircraft or its ﬁttings, or prevents the aircrew discharging their duties, or refuses
   to obey instructions from aircrew, including but not limited to instructions regarding smoking
   and the consumption of alcohol or narcotics, or interferes with ﬂight crew members or cabin
   crew in the performance of their duties, we may take whatever precautions we consider
   necessary to prevent the continuation of such behaviour. This includes the use of force. You
   may be put oﬀ the aircraft, refused onward carriage from any airport, and may be prosecuted for
   criminal acts committed on board.


   13.2 Use of electronic equipment
   13.2.1 You are prohibited from using electronic equipment containing transmitters or receivers
   on board the aircraft. Such equipment includes, but is not limited to, mobile (cellular)
   telephones, portable cassette recorders, transistor radios, CD players, electronic games and
   radio-controlled toys. Exceptions will apply to electronic equipment with ﬂight mode. Flight
   mode must be activated prior to departure.


   13.2.2 The use of electronic equipment not containing transmitters or receivers is prohibited
   while the “Fasten Seat Belts” sign is illuminated. Such equipment includes, but is not limited to,
   laptop computers, cassette players and video cameras. The use of hearing aids, cardiac
   pacemakers and any other such medical equipment is permitted during the entire ﬂight.



   Article 14: Agreements for Other Services
   14.1 General
   If we make arrangements with a third party to provide you with any services other than carriage
   by air, or if we issue a ticket or voucher for services (other than carriage by air) provided by a

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             23/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 40 of 49 Page ID #:126
                                                              Carriage | Norwegian

   third party, such as hotel reservations or car rental, in doing so we act only as your agent for
   such services. The terms and conditions of the third party service provider will apply. We shall
   have no liability for such services, except for negligence on our part in making the
   arrangements.



   Article 15: Administrative Formalities
   15.1 General
   You are responsible for obtaining all the necessary travel documents, including visas, and for
   complying with all laws, regulations and other provisions of government authorities related to
   travel in the countries you are ﬂying from and to, and through which they will transit. We will
   not be liable for any consequences you may incur due to your failure to obtain such necessary
   documents or failure to obey such laws, regulations, requirements or orders.


   15.2 Travel documents
   Prior to carriage commencing, you must be able to present all exit, entry and other documents
   required pursuant to laws, regulations and provisions laid down by government authorities in
   the aﬀected countries, and must permit us to take and retain copies of such documents. We
   reserve the right to refuse carriage if you have not complied with applicable regulations, or your
   travel documents do not appear to be in order.


   15.3 Refusal of entry
   If you are refused entry to a country, you will be liable for any ﬁnes or charges imposed on us by
   the relevant authority. You will also be liable for payment for your carriage out of the country
   concerned, and we will not refund the Fare for the journey to the place where entry was refused.


   15.4 Your liability for ﬁnes and charges
   If we must pay a ﬁne or we incur any costs due to your failure to comply with laws, regulations
   or other conditions related to your journey in the countries concerned, or you fail to obtain the
   necessary documents, you must, on demand, reimburse us for any sum paid or expense
   incurred.


   15.5 Customs inspection
   If required, you must be present during inspection of your Baggage by customs or other
   government oﬃcials. We will not be liable for Damage caused by such an inspection or your
   failure to be present.


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             24/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 41 of 49 Page ID #:127
                                                              Carriage | Norwegian

   15.6 Security screening
   You must allow us, government oﬃcials, airport oﬃcials or other carriers to perform a security
   screening of you and your baggage.



   Article 16: Liability for Damage
   16.1 General
   16.1.1 We will only be liable for Damage that occurs on our own routes operated by us. In those
   cases where our name is on the Ticket as a chartering company, but another carrier is
   performing the actual ﬂight, you can choose which carrier to hold liable.


   16.1.2 Our liability may, pursuant to the applicable Conventions, be reduced or lapse in the
   event of any negligence on your behalf that caused or contributed to the Damage.


   16.1.3 We are not liable for Damage arising from your failure to comply with applicable laws or
   government rules and Conventions.


   16.1.4 Our liability is limited to documented ﬁnancial losses, and we will under no
   circumstances be liable for consequential losses, except as required by applicable laws or
   Conventions.


   16.1.5 We assume no liability for any unforeseen medical emergency that occurs on board an
   aircraft. Should we incur costs due to a necessary stop to transport you to a hospital, we reserve
   the right to hold you liable for the reimbursement of all the costs and expenses we may have
   incurred in connection with this.


   16.1.6 The limitations regarding our liability apply to our servants, agents, employees and
   representatives to the same extent as they apply to us. The total sum that can be demanded
   from us and from such servants, agents, employees and representatives may not exceed the
   total liability, if we have such liability.


   16.1.7 We reserve all rights against any potential loss or Damage, direct or indirect, that may
   arise as a result of erroneous information published on our Website.


   16.1.8 Unless expressly stated, none of what is contained in these General Conditions of Carriage
   shall be construed to mean that we waive any exception or limitation in our liability pursuant to
   applicable laws, Conventions or agreements.
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             25/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 42 of 49 Page ID #:128
                                                              Carriage | Norwegian

   16.2 Liability for Damage to Baggage
   16.2.1 We assume no liability for Damage caused to Hand Baggage, unless we or our servants or
   agents are at fault.


   16.2.2 Our liability for loss or Damage to Baggage will conform to the limitations pursuant to
   current national or international Conventions and rules. Our liability for such Damage or loss is
   limited to 1,288 SDRs per passenger, excluding domestic ﬂights within Argentina, where liability
   is determined by local Aviation code. In the case of Hand Baggage, we are only liable if at fault.


   16.2.3 For all ﬂights, excluding domestic ﬂights within Argentina, you may beneﬁt from a higher
   liability limit by making a special declaration of interest, and by paying a supplementary charge
   (800 NOK). This declaration and request must be made at the latest at check-in. In this case we
   will increase our maximum liability to 2,576 SDR per passenger. The item must be packed in
   accordance our Rules stated on our Website. We reserve the right to:


   a) Inspect the Checked Baggage to conﬁrm that the articles declared as being of value are
   present in the quantity and condition indicated;


   b) Cap the level of declaration which may be made; and


   c) Restrict the items in respect of which a declaration may be made.


   16.2.4 The foregoing limitations will not apply if it is proven that the Damage resulted from
   intentional or reckless conduct on our part or on the part of our servants or agents and with
   knowledge that Damage would probably result from it; provided that, in the case of such act or
   omission of a servant or agent, it is also proved that such servant or agent was acting within the
   scope of their employment.


   16.2.5 For any ﬂight from one point in the US to another point in the US, notwithstanding the
   foregoing, our liability for lost, damaged or destroyed mobility aids, such as wheelchairs, shall
   be limited to the original purchase price of such mobility aid.


   16.2.6 We will not be liable for any Damage your Baggage may cause us. You will be personally
   liable for any Damage we incur caused by you or your Baggage and you must cover all losses we
   incur as a result.




https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             26/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 43 of 49 Page ID #:129
                                                              Carriage | Norwegian

   16.2.7 For ﬂights that do not include a point of origin or destination in the United States, we bear
   no liability for Damage caused by objects which we are prohibited to carry in Checked Baggage
   (see clause 10.1). This includes fragile and perishable objects, valuable objects (such as laptop
   computers, jewellery and precious stones, money, security documents, briefcases and attaché
   cases with alarms installed, medicines, medical certiﬁcates or identity documents), regardless
   of whether this Baggage is checked or taken as Hand Baggage.


   16.2.8 Under no circumstances will we be liable for cosmetic and/or surface Damage suﬀered by
   Baggage during carriage and which is caused by normal wear and impacts (wear and tear).


   16.3 Liability for personal injury and death
   16.3.1 We will be liable for personal injury and death pursuant to the current Conventions,
   provided that the personal injury or death takes place on a ﬂight operated by us.


   16.3.2 The following conditions speciﬁed in this clause, apply to all carriage with us, irrespective
   of whether the carriage is subject to national or international law:


   a) We shall be liable if you suﬀer bodily injury or damage to your health or death, provided that
   the event that caused the Damage occurred on board the aircraft, or in connection with your
   boarding or disembarkation. The liability for Damages will not be subject to any ﬁnancial
   limitation, whether laid down by law, convention or agreement;


   b) Regardless of the provisions of 16.3.2(a), we may, wholly or partially, be relieved of liability for
   Damages pursuant to the applicable Conventions if we can prove that you contributed to the
   injury or death through negligence.


   c) If an accident occurs, we will immediately, and under no circumstances later than ﬁfteen (15)
   Days, after the identity of the person who is entitled to compensation has been established, pay
   an advance, which will be proportional the injury sustained, to cover immediate needs. In the
   case of death, this advance will not be less than 16,000 SDRs expressed in EUR per passenger.


   d) Payment of an advance as described in clause 16.3.2(c):


   i. is not an admission of liability;


   ii. may be deducted from any sum that is subsequently paid on the basis of our liability;



https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             27/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 44 of 49 Page ID #:130
                                                              Carriage | Norwegian

   iii. need only be repaid in those cases described in 16.3.2(b), or if it is subsequently proven that
   the person who received the advance caused or contributed to the injury through negligence, or
   is not the person entitled to the compensation.


   e) Our liability for injury or death is not subject to any ﬁnancial limitations. Liability for
   Damages of up to 128,821 SDRs for injury or death may not be contested on our part. If the sum
   is higher, we can contest the claim by proving that the Damages suﬀered were not due to the
   negligence or other wrongful act or omission of us or our servants or agents or that such
   Damages were solely due to the negligence or other wrongful act or omission of a third party.


   f) We conﬁrm that we carry liability insurance that covers at least 128,821 SDRs per passenger
   and not less than the minimum sum stipulated in applicable laws, Conventions or agreements.


   16.4 Liability for delays
   16.4.1 We are liable for Damage occasioned by delay in the carriage by air of passengers, Baggage
   or cargo. Nevertheless, we shall not be liable for Damage occasioned by delay if we prove that we
   and our servants and agents took all measures reasonably be required to avoid the Damage, or
   that it was impossible for it or them to take such measures, cf. Article 19 of the Montreal
   Convention 1999.


   16.4.2 In the case of losses due to the delayed carriage of persons, liability is limited to 5,346
   SDRs.


   16.4.3 In the case of losses due to the delayed carriage of Checked Baggage, liability is limited to
   1,288 SDRs.



   Article 17: EU261 Compensation Claims
   17.1 This Article applies to claims for compensation under EU Regulation 261/2004.


   17.2 Passengers must submit claims directly to Norwegian and allow Norwegian 28 days or such
   time as prescribed by applicable law (whichever is the lesser) to respond directly to them before
   engaging third parties to claim on their behalf. Claims may be submitted at here.


   17.3 Norwegian will not process claims submitted by a third party if the passenger concerned
   has not submitted the claim directly to Norwegian and allowed Norwegian time to respond, in
   accordance with Article 17.2 above.

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             28/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 45 of 49 Page ID #:131
                                                              Carriage | Norwegian

   17.4 Articles 17.2 and 17.3 above will not apply to passengers who do not have the capacity to
   submit claims themselves. The legal guardian of a passenger who lacks capacity may submit a
   claim to Norwegian on their behalf. Norwegian may request evidence that the legal guardian
   has authority to submit a claim on the passenger’s behalf.


   17.5 A passenger may submit a claim to Norwegian on behalf of other passengers on the same
   booking. Norwegian may request evidence that the passenger has the consent of other
   passengers on the booking to submit a claim on their behalf.


   17.6 In any event, save for Article 17.4 and 17.5 above, Norwegian will not process claims
   submitted by a third party unless the claim is accompanied by appropriate documentation duly
   evidencing the authority of the third party to act on behalf of the passenger.


   17.7 Passengers are not prohibited by this clause from consulting legal or other third party
   advisers before submitting their claim directly to Norwegian.


   17.8 In accordance with Norwegian’s procedures, any payment or refund will be made to the
   payment card used to make the booking or to the bank account of a passenger on the booking.
   Norwegian may request evidence that the bank account is held by the passenger concerned.



   Article 18: Complaints, Claims and Legal Proceedings
   18.1 Deadlines for Baggage claims
   18.1.1 If you discover damage to Checked Baggage at your destination, you must immediately
   notify our representatives of this and complete the damaged baggage form.


   18.1.2 If the holder of the Baggage Check retrieves the corresponding Checked Baggage without
   making a complaint, this will be adequate proof that the Checked Baggage was delivered in
   good condition and in accordance with the General Conditions of Carriage. Conﬂicting claims
   must be proven true.


   18.1.3 If you wish to make a claim for Damage to Checked Baggage, you must notify us as soon as
   possible after discovery of the Damage, and no later than seven (7) Days after the receipt of the
   Baggage for all ﬂights excluding domestic ﬂights within Argentina. For domestic ﬂights within
   Argentina, you must notify us as soon as possible after discovery of the Damage, and no later
   than three (3) Days after the receipt of the Baggage.


https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             29/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 46 of 49 Page ID #:132
                                                              Carriage | Norwegian

   18.1.4 If you wish to claim for delayed Baggage, you must make your claim no later than twenty
   one (21) Days after the Baggage was made available for all ﬂights excluding domestic ﬂights
   within Argentina. For domestic ﬂights within Argentina, you must make your claim no later
   than ten (10) Days after the Baggage was made available. In addition to your claim, the original
   Property Irregularity Report must be provided as attached documentation. In addition to your
   claim, the original Property Irregularity Report must be provided as attached documentation.
   Please note that you will need to follow our claims process and requirements, and that
   completing a Property Irregularity Report at the airport is not considered submitting a claim
   and will not ﬁll the requirements to comply with the time limit for claims, as stated in Article 31
   of the Montreal Convention 1999.


   18.1.5 Baggage claims must be submitted to the Norwegian Baggage Department in accordance
   with the guidelines provided on our Website. This information can also be obtained from us.


   18.2 Customer complaints and claims
   If you wish to submit a complaint or claim, you can contact us
   online: www.norwegian.com/claims.


   18.3 Escalated Complaints and Claims
   18.3.1 If, after we have provided a ﬁnal response, you are still unhappy with the outcome of your
   complaint or claim, you can escalate your complaint or claim to the National Enforcement
   Body in the country where your ﬂight took place .


   18.3.2 We are required to inform that an Online Dispute Resolution (ODR) platform has been set
   up by the European Commission providing access to alternative dispute resolution
   (http://ec.europa.eu/consumers/odr/). We are currently not subscribed to the ODR platform and
   any complaints or claims submitted here will not reach us.



   Article 19: Termination
   19.1 General
   If you do not comply with the General Conditions of Carriage or our Rules, your contract will be
   terminated with immediate eﬀect without warning or written notice from us, or right to refund.



   Article 20: Authorisation

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             30/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 47 of 49 Page ID #:133
                                                              Carriage | Norwegian

   20.1 General
   No agent, employee of or representative for Norwegian is authorised to waive requirements
   stated in the General Conditions of Carriage.




   Plan and book your ﬂight
   Why Norwegian?
   Where do we ﬂy
   Route map
   Low fare calendar
   Youth ticket
   Seat reservation

   Prepare for your ﬂight
   Baggage allowance and charges
   Our ticket types
   Passport, visa and ID
   Special assistance
   Travelling with children
   Travelling with pets


   Norwegian Reward
   About Norwegian Reward
   Become a member
   Norwegian Reward World Mastercard®
   Reward Blog – travel inspiration


   Manage your booking
   Check-in online
   Change your booking
https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             31/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 48 of 49 Page ID #:134
                                                              Carriage | Norwegian

   Flight status
   Get a receipt

   At the airport
   Check-in deadlines

   On board
   Our Premium Cabin
   Food and drinks
   WiFi
   In-ﬂight entertainment

   At your destination
   Book a hotel
   Hire a car
   Airport Transfers


   Norwegian popular ﬂights
   Flights New York-London
   Flights New York-Amsterdam
   Direct ﬂights from New York to Europe
   Direct ﬂights from Los Angeles to Europe
   Flights to Italy
   Flights to France
   Flights to Spain

   Customer service
   Help and contact
   Coronavirus updates
   Optional service charges
   Changed baggage rules

   About Norwegian
   About company

https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/             32/33
6/11/2020 Case    5:20-cv-00767-JGB-SP Document  24Conditions
                                             General  Filedof06/11/20        Page 49 of 49 Page ID #:135
                                                              Carriage | Norwegian

   Jobs
   Media
   Investor relations

   Language
   Choose your language



      US (English)



        Go




              Facebook                          Twitter                      Instagram           YouTube




                                                                                                       To the top




   © 2020 Norwegian Air Shuttle ASA. Please note that this is a Norwegian retail site, hence
   Norwegian legislation and rules apply to any fees and/or charges.


   Terms of Use | General Conditions of Carriage | Privacy Policy | Cookies | Accessibility Mode
    | Tarmac Delay Contingency Plan | Customer Service Plan




https://www.norwegian.com/us/booking/booking-information/legal/general-conditions-of-carriage/                      33/33
